R-101




                     March 6, 1947

Hon. Grady Moore, Chairman       Opinion Ro. V-68
committee on counties
House of Representatives         Re: Constitutionality
Austin, Texas                        of H,Ei.31, 50th
                                     Legislature,con-
                                     cerning salaries
                                     of .sheriffsand
                                      their a8puti88 in
                                      counties having a
                                      population or not
                                      less than 10,000
                                      nor more than
                                      20,000 inhabitants.
Dear Mr. Moore:
            Your request for an opinion from this Depart-
ment on the above subjeot matter is as follows;
            “It is requested that an opinion be
      rendered on H. B. Wo. 31 by Hughes, a copy
      of which is enclosed. This informationas
      to the legality of the measure would bo
      appreciatedas soon as possible.”
            Seation 1 of H, B. 31 reads as follows:
           *In all counties of the State of Texas
            a population of not leas than Ten Thou-
     sand 1O;OOO) and not more than Twenty Thou-
     havi”fi:
     sand (20,000)inhabitantsaccording to the
     last Federal Census; CommissionersCourts of
     such counties shall, froa and after effeotive
     date of this Aot, compensate the sherirrs of
     suoh counties upon an annual salary baals and
     shall fix the salaries of such sheriffs ia
     such counties at not less than Three Thousand
     (4)3000,00)Dollars per annum payable in twelve
     (12) equal monthly installmentsout of the
     General Fund of such county by warrant drawn
     upon said fund,”
            Article 16, Section 61, of the Texas Constid
tution reads in part as follows:
Hon. Grady Moore - Page 2   (V-60)


           "All district officers in the State
     of Texas and all county officers in oeun-
     ties having a population of 20,000 or more,           ..
     according to the then last preceding Fd-
     oral Census, shall from the first day ef
     .Januarpand thereafter,and subsequentte
     the first Regular or Spoolal Srssion of the
     Legislatureafter the adoption of this Reso-
     lution, be compensatedon a salary basis,
     In all countlrain tkis State, the Commis-
     sionez%a*0etlrtshall be authorized to aeter-
     nine whether precinct officers rhall be qem-
     pensated on a fee basir or on a salary basis;
     and in counties having a population of less
     than 20,000 according t‘;;
                              the,then last pre-
     ceding Federal Census, the Commissioners'
     Court shall also have the.author&tyto de- .
     IermIne whether county officers shall be
     compensatedon a fee basis,or on a salary
     basis." (Underscoringoura)
            The underlinedportion of the above quoted
Seotisn of the Constitutiongives the Commissloners~
Courts (in counties having a popnlstien of less than
20,000 inhabitants)"authority to determinewhether OOPIW
ty officials shall be comprnsatoden a fee basis or on a
salary basis". Section 1, House Bill 31, makes it mand-
atory that the Commissioners* Courts, in counties having
a population of not less than 10,000 nor moro than 20,~
000 inhabitants,oomprn$ate the sheriffs thereof on an
annual salary basis. From reading these two provisions,
it can readily be seen that Section 1 of the above Bill
is in irreconcilableconflictwith Section 61, Article
16 of the Texas Constitution. Therefore, it is our op-
inion that House Bill 31 is unconstitutional+




           House RI11 31, 50th Legislature,making
     It mandatory that the Commissioners1Courts
     (in counties having a populationof not loss
     than 10,000 nor more'than 20,000 inhabitants)
     compensatethe sheriffs and their deputies on
     an annual salary basis is in conflict with
Hon. Grady Moore - Page 3   (V-68)


     the provisions of Section 61, Article 16
     of the Constitution,and therefore it is
     unconstitutional.
                                     Yours very truly
                              ATTORNEY GENERAL OF TEXAS




JCD:djm:wb


APPROWD                       APPROVED-MARCH6, 1947
OPIRIOW COMMITTRB
BY BWB
CRAIRMBN                      EL,      &iiLiJ
                              ATTORNEY GENERAL